DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites the limitation “The method of claim 12” however claim 12 is a “machine” claim and claim 13 should recite, “The machine of claim 12.”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitation “The machine of claim 1” however claim 1 is a “method” claim and claim 18 should recite, “The machine of claim 11.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the depth identification module” in lines 9-10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the depth identification module” in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the depth identification module” in lines 14-15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the depth identification module” in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9, 10, 12-17, 19 and 20 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 10-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehl et al., U.S. Publication No. 2020/0160033, hereinafter, “Kehl”, and further in view of Ali, Wajid, Fredrik Georgsson, and Thomas Hellstrom. "Visual tree detection for autonomous navigation in forest environment." 2008 IEEE Intelligent Vehicles Symposium. IEEE, 2008, hereinafter, “Ali”.

As per claim 1, Kehl discloses a method for avoiding an obstruction by a machine that moves through an operational environment, the machine including a plurality of mechanisms for performing machine actions (Kehl, ¶0057, the vehicle 100 is configured to switch selectively between an autonomous mode, one or more semi-autonomous operational modes, and/or a manual mode): 
accessing a single image of the operational environment from an image sensor as the machine moves through the operational environment, the single image comprising one or more pixels representing at least a substrate and an obstruction (Kehl, ¶0007, A monocular 2D image is captured by a camera. The 2D image is processed to create one or more feature maps. The features may include depth features, or object labels, for example. Based on the image and the feature map, regions-of-interest corresponding to vehicles in the image are determined ... a 3D representation of the vehicle depicted by the region-of-interest. The 3D representation can be used for a variety of purposes such as route planning, object avoidance; Kehl, ¶0021, vehicles such as the vehicle 100 of FIG. 1 frequently include cameras that generate 2D monocular images. These images may be used for purposes of hazard avoidance ... the vehicle 100 processes the images to identify regions-of-interest in the images that may correspond to hazards such as other vehicles and pedestrians; Kehl, ¶0029, The image module 220 may be configured to capture one or more images 280. The image 280 may be a monocular image 280 and may be captured by the image module 220 using one or more sensors of the sensor system 120 of the vehicle 100, such as the camera 126; Kehl, ¶0044, the image module 220 captures an image 280. The image module 220 may capture the image 280 using a camera 126 associated with the vehicle 100. The image 280 may be a monocular image 280. The image 280 may depict a scene in front of the vehicle 100 and may include one or more other vehicles. Continuing to FIG. 5, an example image 510 is illustrated); 
applying a depth identification model to the image, the depth identification model: determining, for each pixel in the single image, a distance between the sensor and the substrate or the obstruction represented by the pixel, the depth identification module including a plurality of layers in a convolutional neural network configured to identify distances between sensors and representative pixels in single images (Kehl, ¶0030, The feature module 223 may be configured to generate one or more feature maps 285 for the image 280 ... each feature map 285 may be a pixel-level feature map 285, and may associate labels with each pixel of the image 280. In one example, the feature map 285 is a depth map, and may include an estimated depth for each pixel of the image 280. The depth estimated for each pixel may be an estimate of the distance from the camera that took the image 280 to the object or feature of the image 280 that includes the pixel. In another example, the feature map 285 may identify the object or feature of the image 280 that is associated with a pixel of the image 280. For example, the feature map 285 may identify pixels of the image 280 that are associated with objects such as tires; Kehl, ¶0031, The region-of-interest module 225 may determine the one or more regions-of-interest 287 using the pixels of the image 280; Kehl, ¶0032, each pixel of the region-of-interest 287 may be associated with information from the one or more feature maps 285, such as depth information; Kehl, ¶0079, each pixel of the region-of-interest 287 may be associated with information from the one or more feature maps 285, such as depth information; Kehl, ¶0079, modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms), 
classifying, based on the determined distance for each pixel, a second set of pixels in the single image as the obstruction (Kehl, ¶0021, vehicles such as the vehicle 100 of FIG. 1 frequently include cameras that generate 2D monocular images. These images may be used for purposes of hazard avoidance ... the vehicle 100 processes the images to identify regions-of-interest in the images that may correspond to hazards such as other vehicles and pedestrians; Kehl, ¶0030, The feature module 223 may be configured to generate one or more feature maps 285 for the image 280 ... each feature map 285 may be a pixel-level feature map 285, and may associate labels with each pixel of the image 280. In one example, the feature map 285 is a depth map, and may include an estimated depth for each pixel of the image 280. The depth estimated for each pixel may be an estimate of the distance from the camera that took the image 280 to the object or feature of the image 280 that includes the pixel. In another example, the feature map 285 may identify the object or feature of the image 280 that is associated with a pixel of the image 280. For example, the feature map 285 may identify pixels of the image 280 that are associated with objects such as tires; Kehl, ¶0080); and 
actuating a mechanism of the plurality of mechanisms to perform a machine action that changes a direction of the machine to avoid the classified obstruction, the machine action selected based on the determined distance for pixels in the second set of pixels representing the obstruction (Kehl, ¶0080, The autonomous driving module(s) 160 can determine position and velocity of the vehicle 100. The autonomous driving module(s) 160 can determine the location of obstacles, obstacles, or other environmental features including traffic signs, trees, shrubs, neighboring vehicles, pedestrians, etc.; Kehl, ¶0081, The autonomous driving module(s) 160 can be configured to receive, and/or determine location information for obstacles within the external environment of the vehicle 100 for use by the processor(s) 110; Kehl, ¶0082, The autonomous driving module(s) 160 ... in combination with the 3D representation system 170 can be configured to determine travel path(s), current autonomous driving maneuvers for the vehicle 100, future autonomous driving maneuvers and/or modifications to current autonomous driving maneuvers based on data acquired by the sensor system 120 ... “Driving maneuver” means one or more actions that affect the movement of a vehicle. Examples of driving maneuvers include: accelerating, decelerating, braking, turning, moving in a lateral direction of the vehicle 100, changing travel lanes, merging into a travel lane, and/or reversing).
Kehl does not explicitly disclose the following limitations as further recited however Ali discloses 
classifying, based on the determined distance for each pixel, a first set of pixels in the single image as the substrate, and classifying, based on the determined distance for each pixel, a second set of pixels in the single image as the obstruction (Ali, page 560, I. Introduction, detection and avoidance of known or new obstacles appearing on the path and on both sides of vehicle; Ali, page 561, III Tree Detection and Distance Measurement, we do classification using computed features and then we perform segmentation based on classification results ... Tree has two classes: brown tree trunk and black tree trunk. Background has four classes: leaves, snow, bushes with snow, and leaves with snow. Example images from our data can be seen in Fig. 2 ... Compute the features from each block and feed these features to the classifier ... Based on a class type, all blocks of the image are denoted either tree object or background … distance to the tire is sent to control system of the vehicle [tree corresponds to obstruction, leaves / snow correspond to substrate]);
the machine action selected based on the determined distance for pixels in the first set of pixels representing the substrate and pixels in the second set of pixels representing the obstruction (Ali, page 561, III Tree Detection and Distance Measurement, we do classification using computed features and then we perform segmentation based on classification results ... Tree has two classes: brown tree trunk and black tree trunk. Background has four classes: leaves, snow, bushes with snow, and leaves with snow. Example images from our data can be seen in Fig. 2 ... Compute the features from each block and feed these features to the classifier ... Based on a class type, all blocks of the image are denoted either tree object or background … distance to the tire is sent to control system of the vehicle; Ali, page 563, D. Overall System Design, The camera captures the tree images and provide these images to vision system for their analysis ... If the system finds the minimum distance less than proximity threshold T then it sends the command to the vehicle’s control system. Then control system stops the forest vehicle and alerts the remote human operator).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kehl to include the path / substrate in the obstruction calculations as taught by Ali in order to improve autonomous navigation (Ali, page 565, Conclusion).

As per claim 2, Kehl and Ali disclose the method of claim 1, further comprising modifying an operating parameter of the machine based on the determined distances of the pixels in the single image (Ali, page 563, D. Overall System Design, The camera captures the tree images and provide these images to vision system for their analysis ... If the system finds the minimum distance less than proximity threshold T then it sends the command to the vehicle’s control system. Then control system stops the forest vehicle and alerts the remote human operator; Kehl, ¶0082, The autonomous driving module(s) 160 ... in combination with the 3D representation system 170 can be configured to determine travel path(s), current autonomous driving maneuvers for the vehicle 100, future autonomous driving maneuvers and/or modifications to current autonomous driving maneuvers based on data acquired by the sensor system 120 ... “Driving maneuver” means one or more actions that affect the movement of a vehicle. Examples of driving maneuvers include: accelerating, decelerating, braking, turning, moving in a lateral direction of the vehicle 100, changing travel lanes, merging into a travel lane, and/or reversing).

As per claim 3, Kehl and Ali disclose the method of claim 2, wherein modifying the operating parameter includes modifying any of: a speed of the machine; a height of a mechanism of the plurality of mechanisms of the machine relative to the substrate; and a position of a mechanism of the plurality of mechanisms of the machine (Kehl, ¶0082, The autonomous driving module(s) 160 ... in combination with the 3D representation system 170 can be configured to determine travel path(s), current autonomous driving maneuvers for the vehicle 100, future autonomous driving maneuvers and/or modifications to current autonomous driving maneuvers based on data acquired by the sensor system 120 ... “Driving maneuver” means one or more actions that affect the movement of a vehicle. Examples of driving maneuvers include: accelerating, decelerating, braking, turning, moving in a lateral direction of the vehicle 100, changing travel lanes, merging into a travel lane, and/or reversing).

As per claim 4, Kehl and Ali disclose the method of claim 1, further comprising modifying a sensor parameter of the image sensor based on the determined distances of the pixels in the single image (Ali, page 563, C. Post-processing and Distance Estimation, α is the tilt / orientation of the camera … height and orientation of the camera).

As per claim 5, Kehl and Ali disclose the method of claim 1, further comprising determining a separation between the substrate and a mechanism of the plurality of mechanisms of the machine based on a known position of the mechanism on the machine and the sensor (Ali, page 560, I. Introduction, detects tree obstacles on the left and the right side of an autonomous forest vehicle and estimates the distance between a forest vehicle and the base of detected trees; Ali, page 561, III Tree Detection and Distance Measurement, calculate the distance between the tire and the tree object … minimum distance to the tire is sent to control system of the vehicle; Ali, page 563, C. Post-processing and Distance Estimation, α is the tilt / orientation of the camera … height and orientation of the camera).

As per claim 6, Kehl and Ali disclose the method of claim 1, wherein the distance of the obstruction is closer to the machine than the distance of the substrate (Ali, page 563, D. Overall System Design, The camera captures the tree images and provide these images to vision system for their analysis ... If the system finds the minimum distance less than proximity threshold T then it sends the command to the vehicle’s control system. Then control system stops the forest vehicle and alerts the remote human operator).

As per claim 7, Kehl and Ali disclose the method of claim 1, wherein the distance of the obstruction is farther from the machine than the distance of the substrate (Ali, page 563, D. Overall System Design, The camera captures the tree images and provide these images to vision system for their analysis ... If the system finds the minimum distance less than proximity threshold T then it sends the command to the vehicle’s control system. Then control system stops the forest vehicle and alerts the remote human operator).

As per claim 10, Kehl and Ali disclose the method of claim 1, further comprising generating a depth map comprising the determined distances of the pixels in the single image and wherein the depth map comprises the distances of substrate and the obstruction (Kehl, ¶0030, The feature module 223 may be configured to generate one or more feature maps 285 for the image 280 ... each feature map 285 may be a pixel-level feature map 285, and may associate labels with each pixel of the image 280. In one example, the feature map 285 is a depth map, and may include an estimated depth for each pixel of the image 280. The depth estimated for each pixel may be an estimate of the distance from the camera that took the image 280 to the object or feature of the image 280 that includes the pixel. In another example, the feature map 285 may identify the object or feature of the image 280 that is associated with a pixel of the image 280. For example, the feature map 285 may identify pixels of the image 280 that are associated with objects such as tires).

As per claim 11, Kehl discloses a machine configured to perform machine actions and avoid an obstruction as the machine moves through an operational environment, the machine comprising: 
a plurality of mechanisms configured to perform machine actions as the machine travels through the operating environment (Kehl, ¶0057, the vehicle 100 is configured to switch selectively between an autonomous mode, one or more semi-autonomous operational modes, and/or a manual mode); 
an image sensor to capture a single image of the operational environment as the machine moves through the operational environment, the single image comprising one or more pixels representing at least a substrate and an obstruction (Kehl, ¶0007, A monocular 2D image is captured by a camera. The 2D image is processed to create one or more feature maps. The features may include depth features, or object labels, for example. Based on the image and the feature map, regions-of-interest corresponding to vehicles in the image are determined ... a 3D representation of the vehicle depicted by the region-of-interest. The 3D representation can be used for a variety of purposes such as route planning, object avoidance; Kehl, ¶0021, vehicles such as the vehicle 100 of FIG. 1 frequently include cameras that generate 2D monocular images. These images may be used for purposes of hazard avoidance ... the vehicle 100 processes the images to identify regions-of-interest in the images that may correspond to hazards such as other vehicles and pedestrians; Kehl, ¶0029, The image module 220 may be configured to capture one or more images 280. The image 280 may be a monocular image 280 and may be captured by the image module 220 using one or more sensors of the sensor system 120 of the vehicle 100, such as the camera 126; Kehl, ¶0044, the image module 220 captures an image 280. The image module 220 may capture the image 280 using a camera 126 associated with the vehicle 100. The image 280 may be a monocular image 280. The image 280 may depict a scene in front of the vehicle 100 and may include one or more other vehicles. Continuing to FIG. 5, an example image 510 is illustrated); and 
a processor (Kehl, ¶0059, The vehicle 100 can include one or more processors 110); and 
a non-transitory computer readable storage medium comprising instructions that, when executed by the processor (Kehl, ¶0086, The phrase “computer-readable storage medium” means a non-transitory storage medium), cause the processor to: 
access the single image of the operational environment from the image sensor (Kehl, ¶0021, vehicles such as the vehicle 100 of FIG. 1 frequently include cameras that generate 2D monocular images. These images may be used for purposes of hazard avoidance ... the vehicle 100 processes the images to identify regions-of-interest in the images that may correspond to hazards such as other vehicles and pedestrians); 
apply a depth identification model to the image, the depth identification model to: determine, for each pixel in the single image, a distance between the sensor and the substrate or the obstruction represented by the pixel, the depth identification module including a plurality of layers in a convolutional neural network configured to identify distances between sensors and representative pixels in single images (Kehl, ¶0030, The feature module 223 may be configured to generate one or more feature maps 285 for the image 280 ... each feature map 285 may be a pixel-level feature map 285, and may associate labels with each pixel of the image 280. In one example, the feature map 285 is a depth map, and may include an estimated depth for each pixel of the image 280. The depth estimated for each pixel may be an estimate of the distance from the camera that took the image 280 to the object or feature of the image 280 that includes the pixel. In another example, the feature map 285 may identify the object or feature of the image 280 that is associated with a pixel of the image 280. For example, the feature map 285 may identify pixels of the image 280 that are associated with objects such as tires; Kehl, ¶0031, The region-of-interest module 225 may determine the one or more regions-of-interest 287 using the pixels of the image 280; Kehl, ¶0032, each pixel of the region-of-interest 287 may be associated with information from the one or more feature maps 285, such as depth information; Kehl, ¶0079, each pixel of the region-of-interest 287 may be associated with information from the one or more feature maps 285, such as depth information; Kehl, ¶0079, modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms), 
classify, based on the determined distance for each pixel, a second set of pixels in the single image as the obstruction (Kehl, ¶0021, vehicles such as the vehicle 100 of FIG. 1 frequently include cameras that generate 2D monocular images. These images may be used for purposes of hazard avoidance ... the vehicle 100 processes the images to identify regions-of-interest in the images that may correspond to hazards such as other vehicles and pedestrians; Kehl, ¶0030, The feature module 223 may be configured to generate one or more feature maps 285 for the image 280 ... each feature map 285 may be a pixel-level feature map 285, and may associate labels with each pixel of the image 280. In one example, the feature map 285 is a depth map, and may include an estimated depth for each pixel of the image 280. The depth estimated for each pixel may be an estimate of the distance from the camera that took the image 280 to the object or feature of the image 280 that includes the pixel. In another example, the feature map 285 may identify the object or feature of the image 280 that is associated with a pixel of the image 280. For example, the feature map 285 may identify pixels of the image 280 that are associated with objects such as tires; Kehl, ¶0080); and 
actuate a mechanism of the plurality of mechanisms to perform a machine action that changes a direction of the machine to avoid the classified obstruction, the machine action selected based on the determined distance for pixels in the second set of pixels representing the obstruction (Kehl, ¶0080, The autonomous driving module(s) 160 can determine position and velocity of the vehicle 100. The autonomous driving module(s) 160 can determine the location of obstacles, obstacles, or other environmental features including traffic signs, trees, shrubs, neighboring vehicles, pedestrians, etc.; Kehl, ¶0081, The autonomous driving module(s) 160 can be configured to receive, and/or determine location information for obstacles within the external environment of the vehicle 100 for use by the processor(s) 110; Kehl, ¶0082, The autonomous driving module(s) 160 ... in combination with the 3D representation system 170 can be configured to determine travel path(s), current autonomous driving maneuvers for the vehicle 100, future autonomous driving maneuvers and/or modifications to current autonomous driving maneuvers based on data acquired by the sensor system 120 ... “Driving maneuver” means one or more actions that affect the movement of a vehicle. Examples of driving maneuvers include: accelerating, decelerating, braking, turning, moving in a lateral direction of the vehicle 100, changing travel lanes, merging into a travel lane, and/or reversing).
Kehl does not explicitly disclose the following limitations as further recited however Ali discloses 
classify, based on the determined distance for each pixel, a first set of pixels in the single image as the substrate, and classify, based on the determined distance for each pixel, a second set of pixels in the single image as the obstruction (Ali, page 560, I. Introduction, detection and avoidance of known or new obstacles appearing on the path and on both sides of vehicle; Ali, page 561, III. Tree Detection and Distance Measurement; Ali, page 561, III Tree Detection and Distance Measurement, we do classification using computed features and then we perform segmentation based on classification results ... Tree has two classes: brown tree trunk and black tree trunk. Background has four classes: leaves, snow, bushes with snow, and leaves with snow. Example images from our data can be seen in Fig. 2 ... Compute the features from each block and feed these features to the classifier ... Based on a class type, all blocks of the image are denoted either tree object or background … distance to the tire is sent to control system of the vehicle); and 
actuate a mechanism of the plurality of mechanisms to perform a machine action that changes a direction of the machine to avoid the classified obstruction, the machine action selected based on the determined distance for pixels in the first set of pixels representing the substrate and pixels in the second set of pixels representing the obstruction (Ali, page 561, III Tree Detection and Distance Measurement, we do classification using computed features and then we perform segmentation based on classification results ... Tree has two classes: brown tree trunk and black tree trunk. Background has four classes: leaves, snow, bushes with snow, and leaves with snow. Example images from our data can be seen in Fig. 2 ... Compute the features from each block and feed these features to the classifier ... Based on a class type, all blocks of the image are denoted either tree object or background … distance to the tire is sent to control system of the vehicle; Ali, page 563, D. Overall System Design, The camera captures the tree images and provide these images to vision system for their analysis ... If the system finds the minimum distance less than proximity threshold T then it sends the command to the vehicle’s control system. Then control system stops the forest vehicle and alerts the remote human operator).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kehl to include the path / substrate in the obstruction calculations as taught by Ali in order to improve autonomous navigation (Ali, page 565, Conclusion).

As per claim 12, Kehl and Ali disclose the machine of claim 11, wherein the computer program instructions, when executed by the processor, further cause the processor to: modify an operating parameter of the machine based on the determined distances of the pixels in the single image (Ali, page 563, D. Overall System Design, The camera captures the tree images and provide these images to vision system for their analysis ... If the system finds the minimum distance less than proximity threshold T then it sends the command to the vehicle’s control system. Then control system stops the forest vehicle and alerts the remote human operator; Kehl, ¶0082, The autonomous driving module(s) 160 ... in combination with the 3D representation system 170 can be configured to determine travel path(s), current autonomous driving maneuvers for the vehicle 100, future autonomous driving maneuvers and/or modifications to current autonomous driving maneuvers based on data acquired by the sensor system 120 ... “Driving maneuver” means one or more actions that affect the movement of a vehicle. Examples of driving maneuvers include: accelerating, decelerating, braking, turning, moving in a lateral direction of the vehicle 100, changing travel lanes, merging into a travel lane, and/or reversing).

As per claim 13, Kehl and Ali disclose the method of claim 12, wherein modifying the operating parameter causes the processor to modify any of: a speed of the machine; a height of a mechanism of the plurality of mechanisms of the machine relative to the substrate; a height of a mechanism of the plurality of mechanisms of the machine relative to the obstruction; and a position of a mechanism of the plurality of mechanisms of the machine (Kehl, ¶0082, The autonomous driving module(s) 160 ... in combination with the 3D representation system 170 can be configured to determine travel path(s), current autonomous driving maneuvers for the vehicle 100, future autonomous driving maneuvers and/or modifications to current autonomous driving maneuvers based on data acquired by the sensor system 120 ... “Driving maneuver” means one or more actions that affect the movement of a vehicle. Examples of driving maneuvers include: accelerating, decelerating, braking, turning, moving in a lateral direction of the vehicle 100, changing travel lanes, merging into a travel lane, and/or reversing).

As per claim 14, Kehl and Ali disclose the machine of claim 11, wherein the computer program instructions, when executed by the processor, further causes the processor to: modify a sensor parameter of the image sensor based on the determined distances of the pixels in the single image (Ali, page 563, C. Post-processing and Distance Estimation, α is the tilt / orientation of the camera … height and orientation of the camera).

As per claim 15, Kehl and Ali disclose the machine of claim 11, wherein the computer program instructions, when executed by the processor, further causes the processor to: determine a separation between the substrate and a mechanism of the plurality of mechanisms of the machine based on a known position of the mechanism on the machine and the sensor (Ali, page 560, I. Introduction, detects tree obstacles on the left and the right side of an autonomous forest vehicle and estimates the distance between a forest vehicle and the base of detected trees; Ali, page 561, III Tree Detection and Distance Measurement, calculate the distance between the tire and the tree object … minimum distance to the tire is sent to control system of the vehicle; Ali, page 563, C. Post-processing and Distance Estimation, α is the tilt / orientation of the camera … height and orientation of the camera).

As per claim 16, Kehl and Ali disclose the machine of claim 11, wherein the distance of the obstruction is closer to the machine than the distance of the substrate (Ali, page 563, D. Overall System Design, The camera captures the tree images and provide these images to vision system for their analysis ... If the system finds the minimum distance less than proximity threshold T then it sends the command to the vehicle’s control system. Then control system stops the forest vehicle and alerts the remote human operator).

As per claim 17, Kehl and Ali disclose the machine of claim 11, wherein the distance of the obstruction is farther from the machine than the distance of the substrate (Ali, page 563, D. Overall System Design, The camera captures the tree images and provide these images to vision system for their analysis ... If the system finds the minimum distance less than proximity threshold T then it sends the command to the vehicle’s control system. Then control system stops the forest vehicle and alerts the remote human operator).

As per claim 20, Kehl and Ali disclose the machine of claim 11, wherein the computer program code, when executed by the processor, further causes the processor to generate a depth map comprising the determined distances of the pixels in the single image and wherein the depth map comprises the distances of substrate and the obstruction (Kehl, ¶0030, The feature module 223 may be configured to generate one or more feature maps 285 for the image 280 ... each feature map 285 may be a pixel-level feature map 285, and may associate labels with each pixel of the image 280. In one example, the feature map 285 is a depth map, and may include an estimated depth for each pixel of the image 280. The depth estimated for each pixel may be an estimate of the distance from the camera that took the image 280 to the object or feature of the image 280 that includes the pixel. In another example, the feature map 285 may identify the object or feature of the image 280 that is associated with a pixel of the image 280. For example, the feature map 285 may identify pixels of the image 280 that are associated with objects such as tires).

Allowable Subject Matter
Claims 8, 9, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8, 9, 18 and 19 would be allowable if the 35 U.S.C. §112(b) rejection were overcome and if the claims were rewritten in independent form including all the limitations of the base claim and any intervening claims.  While the prior art discloses using a neural network to determine the depth and distance of pixels in a single monocular image, the prior art fails to disclose at least the limitations “wherein applying the depth identification module further comprises: encoding the single image onto a first layer of a neural network as an encoded image; transforming the encoded image to a reduced image on a second layer of the neural network; classifying latent features in the reduced image as the distance for each pixel; and decoding the reduced image to a decoded image, the decoded image including pixels representing distance values for each pixel of the single image.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 11 and 13-15 of U.S. Patent No. 11,367,207 in view of Kehl et al., U.S. Publication No. 2020/0160033 A1.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 8-14 and 18-20 of the current application are obvious over claims 1-3, 6-8, 11 and 13-15 of U.S. Patent No. 11,367,207 in view of the obstruction detection algorithm as taught by Kehl et al. and are therefore not patentably distinct from claims 1-3, 6-8, 11 and 13-15 of U.S. Patent No. 11,367,207.
Claims 1-4, 8-14 and 18-20 of the current application recite similar limitations as claims 1-3, 6-8, 11 and 13-15 of U.S. Patent No. 11,367,207 as follows:
Current Application 17/314,218
U.S. Patent No. 11,367,207
1. A method for avoiding an obstruction by a machine that moves through an operational environment, the machine including a plurality of mechanisms for performing machine actions: accessing a single image of the operational environment from an image sensor as the machine moves through the operational environment, the single image comprising one or more pixels representing at least a substrate and an obstruction; applying a depth identification model to the image, the depth identification model: determining, for each pixel in the single image, a distance between the sensor and the substrate or the obstruction represented by the pixel, the depth identification module including a plurality of layers in a convolutional neural network configured to identify distances between sensors and representative pixels in single images, classifying, based on the determined distance for each pixel, a first set of pixels in the single image as the substrate, and classifying, based on the determined distance for each pixel, a second set of pixels in the single image as the obstruction; and actuating a mechanism of the plurality of mechanisms to perform a machine action that changes a direction of the machine to avoid the classified obstruction, the machine action selected based on the determined distance for pixels in the first set of pixels representing the substrate and pixels in the second set of pixels representing the obstruction.
1. A method for treating a plant in a field by a farming machine that moves through the field, the farming machine including a plurality of treatment mechanisms, the method comprising: accessing a single image of the field from an image sensor as the farming machine moves through the field, the single image comprising one or more pixels representing a plurality of objects including the plant; applying a depth identification module to the image, the depth identification module to determine, for each pixel in the single image, a representative depth for each pixel, the representative depth quantifying distance between the sensor and an object represented by the pixel, and the depth identification module including a plurality of layers in a convolutional neural network configured to identify representative depths defining distances between objects and sensors in single images; classifying, based on the determined representative depth for each pixel, one or more pixels in the single image as the plant; and actuating a treatment mechanism of the plurality of treatment mechanisms to treat the plant as the farming machine moves past the plant in the field.
8. The method of claim 1, wherein applying the depth identification module further comprises: encoding the single image onto a first layer of a neural network as an encoded image; transforming the encoded image to a reduced image on a second layer of the neural network; classifying latent features in the reduced image as the distance for each pixel; and decoding the reduced image to a decoded image, the decoded image including pixels representing distance values for each pixel of the single image.
2. The method of claim 1, wherein applying the depth identification module further comprises: encoding the single image onto a first layer of the convolutional neural network as an encoded image; transforming the encoded image to a reduced image on a second layer of the neural network; classifying latent features in the reduced image as the representative depth for each pixel; and decoding the reduced image to a decoded image, the decoded image including pixels representing representative depth values for each pixel of the single image.
9. The method of claim 8, wherein encoding the single image further comprises applying one or more transformation functions including a set of weights and parameters to transform data in the encoded image to the reduced image.
3. The method of claim 2, wherein encoding the single image further comprises: applying one or more transformation functions including a set of weights and parameters to transform data in the encoded image to the reduced image.
2. The method of claim 1, further comprising modifying an operating parameter of the machine based on the determined distances of the pixels in the single image.
6. The method of claim 1, further comprising: modifying an operating parameter of the farming machine based on the determined representative depths of the pixels in the single image.
3. The method of claim 2, wherein modifying the operating parameter includes modifying any of: a speed of the machine; a height of a mechanism of the plurality of mechanisms of the machine relative to the substrate; and a position of a mechanism of the plurality of mechanisms of the machine.
7. The method of claim 6, wherein the operating parameter includes modifying any of: a speed of the farming machine; a height of the treatment mechanism relative to the ground; a position of the treatment mechanism; and a direction of the farming machine.
4. The method of claim 1, further comprising modifying a sensor parameter of the image sensor based on the determined distances of the pixels in the single image.
8. The method of claim 1, further comprising: modifying a sensor parameter of the image sensor based on the determined representative depths of the pixels in the single image.
10. The method of claim 1, further comprising generating a depth map comprising the determined distances of the pixels in the single image and wherein the depth map comprises the distances of substrate and the obstruction.
11. The method of claim 1, further comprising: generating a depth map comprising a plurality of depth pixels, each depth pixel in the depth map corresponding to a pixel in the single image and representing the determined depth for that pixel.


Claim 11 of the current application corresponds to claim 13 of U.S. Patent No. 11,367,207.  Claim 12 of the current application corresponds to claim 14 of U.S. Patent No. 11,367,207.  Claim 13 of the current application corresponds to claim 7 of U.S. Patent No. 11,367,207.  Claim 14 of the current application corresponds to claim 15 of U.S. Patent No. 11,367,207.  Claims 18 and 19 of the current application correspond to claims 2 and 3 of U.S. Patent No. 11,367,207.  Claim 20 of the current application corresponds to claim 11 of U.S. Patent No. 11,367,207.
As noted above, claims 1-4, 8-14 and 18-20 of the current application are obvious in view of Kehl et al., U.S. Publication 2020/0160033 A1 over claims 1-3, 6-8, 11 and 13-15 of U.S. Patent No. 11,367,207 and are therefore not patentably distinct from claims 1-3, 6-8, 11 and 13-15 of U.S. Patent No. 11,367,207.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                           
/VU LE/Supervisory Patent Examiner, Art Unit 2668